NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                     HOWARD COCHRAN, Petitioner.

                         No. 1 CA-CR 14-0513 PRPC
                             FILED 9-27-2016


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2010-161733-001
                             CR2011-101847-001
                 The Honorable Susan M. Brnovich, Judge

                              REVIEW DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Howard Cochran, Tucson
Petitioner
                          STATE v. COCHRAN
                          Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Peter B. Swann delivered the decision of the court, in
which Judge Jon W. Thompson and Judge Donn Kessler joined.


S W A N N, Judge:

¶1           Howard Cochran petitions for review of the superior court’s
summary dismissal of his third request for post-conviction relief under
Ariz. R. Crim. P. 32. We deny review for the reasons stated below.

¶2            Cochran pled guilty to misconduct involving weapons, a
class 4 felony, with one prior felony conviction in Maricopa County
Superior Court cause number CR2010-161733-001, and burglary in the
second degree, a class 3 felony, with one prior felony conviction in
Maricopa County Superior Court cause number CR2011-101847-001. On
March 27, 2012, the superior court sentenced him to a presumptive 4.5-
year prison term on the conviction for misconduct involving weapons to
be served consecutive to an aggravated 7.5-year prison term imposed on
the conviction for burglary in the second degree.

¶3            On May 9, 2012, Cochran filed a timely notice of post-
conviction relief under both cause numbers, alleging claims of coerced
guilty plea, ineffective assistance of counsel, suppression of evidence by
the state, lack of subject matter jurisdiction, defective or insufficient
indictment, and denial of speedy trial. After appointed counsel filed a
notice stating that she had found no claims to raise in a post-conviction
relief proceeding, the court provided Cochran the opportunity to file his
own petition. In his pro per petition, Cochran sought relief based on
claims of ineffective assistance of counsel, failure by the state to test
certain evidence, denial of speedy trial, and defective or insufficient
indictment. The superior court summarily dismissed the pro per petition,
finding that the claims of failure to test evidence, denial of speedy trial,
and defective indictment were waived by the guilty pleas and therefore
precluded, and that Cochran failed to state a colorable claim of ineffective
assistance of counsel. This court dismissed Cochran’s petition for review
from that ruling as untimely.

¶4            On September 16, 2013, Cochran filed a “Motion for Rule 32
Newly Discovered Evidence” under both cause numbers, raising claims
of ineffective assistance of counsel and of suppression of evidence,


                                     2
                           STATE v. COCHRAN
                           Decision of the Court
including evidence of receipt of a speedy trial motion, by the state. The
superior court treated the motion as Cochran’s second petition for post-
conviction relief and summarily dismissed it, ruling that Cochran failed to
establish a colorable claim of newly discovered evidence and that his
claims were untimely and successive.

¶5           On November 12, 2013, Cochran filed a “Motion for
Rehea[r]ing (Review) Rule 32.9” under both cause numbers. And on
December 18, 2013, he filed a “Motion to Submit Newel [sic] Discovered
Documentation of State’s Knowledge of Motion for Speedy Trial” under
both cause numbers. The superior court treated the motions as a third
request for post-conviction relief and summarily dismissed the request as
untimely and successive. This petition for review followed.

¶6              Rule 32.9(c)(1) limits this court’s review to those “issues
which were decided by the trial court” and are presented for review. It
also provides that “[f]ailure to raise any issue that could be raised in the
petition . . . for review shall constitute waiver of appellate review of that
issue.” See also State v. Smith, 184 Ariz. 456, 460 (1996) (no fundamental
error review in a post-conviction relief proceeding). The petitioner “shall”
set forth “[t]he reasons why the petition should be granted.” Ariz. R.
Crim. P. 32.9(c)(1)(iv).

¶7            Cochran’s petition for review argues the merits of his
evidence-suppression claim. He makes no effort to address the superior
court’s determination that his arguments were untimely and successive.
Because he has failed to comply in any meaningful way with the
requirements of Rule 32.9, we deny review. See Ariz. R. Crim. P. 32.9(f)
(review discretionary); State v. French, 198 Ariz. 119, 122, ¶ 9 (App. 2000)
(summarily rejecting claims for failure to comply with Rule 32.9),
disapproved of on other grounds by Stewart v. Smith, 202 Ariz. 446, 450, ¶ 10
(2002).




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        3